DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the limitation “adapted to be press-fitted together only in the direction parallel to the second axis” (axis of the circular opening).  However, this is not supported by the specification as the connection elements may be connected in the A-A direction and was not explicitly stated as fitted only in the direction parallel to the second axis.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a first portion” in line 11, but has already introduced “a first portion” in line 6.  The claim is unclear as to whether they would be the same, shared element or different first portions.  Appropriate clarification is needed.
Claim 1 introduces “a second portion” in line 12, but has already introduced “a second portion” in line 7.  The claim is unclear as to whether they would be the same, shared element or different second portions.  Appropriate clarification is needed.
Claim 1 states “that a second portion” in line 12, but is missing a verb to follow.  Examiner assumes a typo to read “than a second portion”.  Appropriate correction is needed.
Claim 5 introduces “a first end” in line 1, but has already introduced a “first end” in claim 1.  The claim is unclear as to whether they would be the same, shared element or different first ends.  Appropriate clarification is needed.
Claim 5 has “the first connection element” located at a second end of the first extruded section, but is located at the first end of the first extruded section in claim 1.  The limitations are inconsistent.  Appropriate correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. U.S. 6,007,058 (“Kokubo”) in view of P. Hofmann, U.S. 2008/0213037 (“Hofmann”).  Kokubo discloses a bracket (101, 1) for mounting a drivetrain component (column 2, line 34) to a vehicle (automobile), comprising: 
a first extruded section (fig. 1, column 2, line 26) having a first recess defining part of a circle (fig. 1) having a central axis (center of circle) and a first connection element (7) that is connected at a first end (top of 4) to the first extruded section and which has a free end spaced from the first end (bottom of 2a), and the first connection element (7) includes a first portion (4) between the first end and the free end that has a different radial dimension (wider) relative to the central axis, than a second portion of the first connection element (closer to bottom of 2a) that is located between the first portion and the free end (fig. 1); and 
a second extruded section (1b) having a second recess defining part of the circle, and a second connection element (6), wherein the second connection element includes a first portion (5) having a different radial dimension than a second portion (closer to top of 2b) relative to the central axis.  Kokubo discloses the first extruded section and the second extruded section are plastically deformed, but does not disclose them as press-fitted together with a load-bearing interference fit between the first connection element and the second connection element.  Hofmann teaches a first section (1) and a second section (2) press-fitted together with a load bearing interference fit (paragraph [0013]) between a first connection element (5, 20) and a second connection element (21), such that when placed in combination would further disclose prior to and after the first extruded section and the second extruded section are press-fitted together, the first connection element and the second connection element overlapping in two directions (into the page due to interference fitting as modified, left-right direction at the groove/tooth, Kokubo fig. 2, and vertically) that are perpendicular to each other and are also perpendicular to the direction in which the first extruded section and second extruded section are press-fitted together, where the first extruded section and second extruded section are press-fitted together in a direction parallel to the central axis (product-by-process).  One of ordinary skill in the art at the time the invention was filed would find modifying Kokubo such that it comprised the connection elements as press-fitted in view of the teachings of Hofmann obvious so as to provide a method of cold-welding at a low cost [0008] with advantageous increased-load bearing capacity at the connection area [0013].
In reference to claims 4 – 11, Kokubo in view of Hofmann further 
[[claim 4]] wherein the first connection element and the second connection element are overlapped in two directions (interference fit longitudinally, and vertically or into the page) that are perpendicular to each other and are also perpendicular to the direction in which the first extruded section and second extruded section are press-fitted together (product-by-process as vertical or into the page, alternatively);
[[claim 5]] wherein the first extruded section includes a first end (2a) and a second end (near 4), the first connection element is located at the second end of the first extruded section and has a larger portion (wider tooth) and a smaller portion (tooth narrows), and the smaller portion is closer to the first end than the larger portion (fig. 3);
[[claim 6]] wherein the second connection element is complementarily shaped to the first connection element (fig. 3);
[[claim 7]] wherein the first end is spaced from the second end along a longitudinal axis (vertical) and the larger portion is larger than the smaller portion in a dimension (wider, x-direction) perpendicular to the longitudinal axis; 
[[claim 8]] wherein the first connection element has a distal end (teeth of 7) farthest from the first end, and wherein the second extruded section has a first end (2b) and a second end (near 5), the second connection element being located at the second end, and the distal end of the first connection element is closer to the first end of the second extruded section than is a portion of the second extruded section (fig. 3);
[[claim 9]] wherein the first connection element includes a concave portion (7) and a convex portion (middle tooth) and the second connection element includes a concave portion (between teeth 6) and a convex portion (teeth 6);
[[claim 10]] wherein the concave portion and convex portion of both the first connection element and the second connection element are oriented perpendicular to a direction (widening and narrowing of teeth/groove) in which the first extruded section and second extruded section are press-fitted together (as modified by Hofmann); and
[[claim 11]] wherein the convex portion of the first connection element is larger than (interference fit), or has a different curvature or shape than, the concave portion of the second connection element.
In reference to claim 12, Kokubo discloses 
[[claim 12]] an extruded bracket (column 3, line 66) for mounting a drivetrain component (column 5, line 49) to a vehicle structural component (automobile), comprising: 
a first extruded section (1a) having a first connection element (4) and a first recess (inside 2a); and 
a second extruded section (1b) coupled to the first extruded section, the second extruded section having a second connection element (5) and a second recess (inside 2b), where the first connection element is coupled with and overlaps the second connection element parallel to a first axis of the first extruded section and second extruded section (into the page), wherein the first recess and the second recess define a circular opening (fig. 2) that is configured to be installed around a shaft (inside 41), the circular opening having a second axis (centered and into the page) that is perpendicular to the first axis.  Kokubo discloses the first extruded section and the second extruded section are plastically deformed, but does not disclose them as press-fitted together with a load-bearing interference fit between the first connection element and the second connection element.  Hofmann teaches a first section (1) and a second section (2) press-fitted together with a load bearing interference fit (paragraph [0013]) between a first connection element (5, 20) and a second connection element (21), such that the first connection element and second connection element have shapes that overlap (vertically, left-right at the grooves) in both directions perpendicular to the second axis so that the first connection and second connection element are adapted to be press-fitted together in the direction parallel to the second axis (similar to the dove-tail groove connections).  One of ordinary skill in the art at the time the invention was filed would find modifying Kokubo such that it comprised the connection elements as press-fitted in view of the teachings of Hofmann obvious so as to provide a method of cold-welding at a low cost [0008] with advantageous increased-load bearing capacity at the connection area [0013].
In reference to claims 13 – 15, Kokubo in view of Hofmann further discloses 
[[claim 13]] the first connection element including a projection (tooth of 7) that protrudes outwardly from the first extruded section and the second connection element includes a void (between teeth 6) arranged to receive the projection with an interference fit (as modified by Hofmann) provided between the projection and the void when the first extruded section and the second extruded section are press-fitted together in a direction parallel to the axis of the circular opening (product-by-process);
[[claim 14]] wherein the first connection element includes a concave portion (7) and a convex portion (adjacent 7) and the second connection element includes a concave portion (between 6) and a convex portion (6); and
[[claim 15]] wherein the first connection element and second connection element are overlapped in a direction perpendicular (shape of 6 and 7, and interference fit) to both the longitudinal axis and the axis of the circular opening.

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. Applicant argues that the amendments overcome the prior art references.  Namely, the flattened pieces 6 of Kokubo are inserted into the grooves 7 in a direction perpendicular to an axis of an opening between the curved holders 2a and 2b.  Similarly, Hoffman teaches the shell elements press-fitted in the same direction, and therefore the prior art references do not teach press-fitting in a direction parallel to the central axis.  However, the Office disagrees that the amendments overcome the prior at references.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). 
However, the product-by-process claim is rejected because the end product, in both the prior art and the instant application, produces a bracket for mounting a drivetrain component as claimed.  The fact that the press-fitting is done in a parallel manner rather than the perpendicular direction does not change the end product from the claimed invention because it is cold-welded at the connection elements via interference once the two halves are placed into position.  
Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a non-obvious difference.  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614